DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0199947 A1 to Jung.
As to claim 1, Jung discloses a mobile device, comprising:
a display (Fig. 1 and 2A, paragraph 0052, display unit (151));
5communication circuitry (Fig. 1, paragraph 0029, wireless communication unit (110)); and

control the communication circuitry to 10establish a communication connection with an external device (Fig. 1-4, paragraphs 0103-0105 and 0114-0119, where the controller (180) controls wireless communications unit (110) to establish a communication connection with the wireless communication unit (710) of external device (700));
control the communication circuitry to transmit first data related to a first application to the external device for displaying a first 15screen corresponding to the first application on the external device (Fig. 6, paragraphs 0156-0162, where the 1st video from play region (210) is transmitted to the external device (700) based on the selection from list (310));
control the display to display a second screen including an object indicating that the first screen is being displayed on the external 20device while the first data is being transmitted to the external device (Fig. 17, paragraphs 0221-0225, where the 2nd video from play region (220) is displayed when the page is scrolled);
in response to obtaining a first input on the object, control the display to display a window presenting a list of items including a 25first item for terminating a state that the first data is being transmitted (Fig. 19, paragraphs 0235-0240, where setting window (370) includes a list of items including not transmitting video data (374)); and
nd video data (220) is transmitted to external device (700)).
	As to claim 2, Jung discloses the mobile device, wherein the items include a second item for changing a device with which the communication circuitry establishes the communication connection, and
wherein the at least one processor is further 15configured to:
obtain a second input selecting the second item, and
in response to the second item being selected, control the communication circuitry to 20establish a communication connection with another external device instead of the external device (Fig. 6, paragraphs 0155-0162, where external devices (700-1-700-3) may be selected from list (310)).
	As to claim 3, Jung discloses the mobile device, wherein the imaged included in the image is changed to 25correspond to the another external device (Fig. 4, paragraphs 0114-0129, where external devices (700-1-700-n) display the same image).
	As to claim 4, Jung discloses the mobile device, wherein the items include a third item for terminating the communication connection, and
wherein the at least one processor is further 5configured to:
obtain a third input selecting the third item, and
st and 2nd videos are not transmitted and the controller (180) disconnects communication with the external device (700)).
As to claim 5, Jung discloses the mobile device, wherein the communication connection is wireless connection (Fig. 1 and 3, paragraphs 0029 and 0101, where wireless communication units (110, 710) are used).
As to claim 6, Jung discloses the mobile device, wherein the at least one processor is further configured to control the communication circuitry to establish the wireless connection using Bluetooth, BLE (Bluetooth Low 20Energy), Wi-Fi, or Wi-Fi direct (Fig. 1, paragraphs 0040-0043, where Bluetooth or Wi-Fi may be used).
As to claim 7, Jung discloses the mobile device, wherein the items include a fourth item for controlling the first application, and
25wherein the at least one processor is further configured to, in response to the second item being 94selected, control the communication circuitry to transmit a command for controlling the first application (Fig. 6, paragraph 0160, where if the play region (210) is short touched, the videos plays or pauses).
As to claim 8, Jung discloses the mobile device, wherein the first application is a video application, and
wherein the command is for pausing a content being reproduced by the video application on the external device (Fig. 6, paragraph 0160, where if the play region (210) is short touched, the videos plays or pauses).						
claim 11, Jung discloses limitations similar to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0199947 A1 to Jung in view of U.S. Patent Pub. No. 2017/0168667 A1 to Jeon et al.
As to claim 9, Jung is deficient in disclosing the mobile device, wherein the second screen includes a wallpaper, and
wherein the object is floated on the wallpaper.
However, Jeon discloses the mobile device, wherein the second screen includes a wallpaper, and

At the time of filing, it would have been obvious to a person of ordinary skilled in the art to  have modified the mobile device which displays a screen including an object as taught by Jung by including the object floating on wallpaper as taught by Jeon.  The suggestion/motivation would have been in order for the user to easily access the application associated with the object and to be able to customize the object (Jeon, paragraphs 0100-0103).
As to claim 10, Jung is deficient in disclosing the mobile device, wherein in response to a given input on the object, the object is moved from a first position to a second position on the wallpaper.
However, Jeon discloses the mobile device, wherein in response to a given input on the object, the object is moved from a first position to a second position on the wallpaper (Fig. 7A, paragraphs 0132-0134, where the icons, or objects, can be dragged and moved by the user).  In addition, the same motivation is used as claim 9.
Conclusion
As Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627